DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 8-11, 21-22, 24, 27-29 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches a semiconductor device, comprising: a first semiconductor structure comprising a substrate, a first device layer disposed on the substrate, and a first bonding layer disposed above the first device layer and comprising a first bonding contact and a first bonding alignment mark; a second semiconductor structure comprising a second device layer, and a second bonding layer disposed below the second device layer and comprising a second bonding contact and a second bonding alignment mark; and a bonding interface between the first semiconductor structure and the second semiconductor structure, wherein the first bonding alignment mark is aligned with the second bonding alignment mark at the bonding interface, such that the first bonding contact is aligned with the second bonding contact at the bonding interface; [[and]] a thickness of the first bonding alignment mark is smaller than a thickness of the first bonding contact, and the first bonding alignment mark and the first bonding contact with different thicknesses are in physical contact with a same materials at least one of the first and second bonding alignment marks comprises a plurality of repetitive patterns, 
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the repetitive patterns consist of and are defined by the metal regions and only the dielectric material that lies between adjacent metal regions wherein the metal region is not greater than 25% of the entire pattern compared to the dielectric portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812